department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date jun person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail -return receipt requested dear a final adverse determination_letter that your exempt status under sec_501 this is of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are revenue code not deductible under section of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a internal_revenue_code petition for declaratory_judgment be filed under sec_7428 of the if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the district_court of the united_states for the district of columbia before the day after the date this united_states claim court or the determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose nanle and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosure publication department of the treasury government entities internal_revenue_service department of the treasury internal_revenue_service te_ge exempt_organizations examinations date taxpayer_identification_number form filing periods ended person to contact id number contact numbers manager's name 1id number response due_date dear why i am sending you this letter i would like to notify you of the proposed adjustments to your exempt status this proposal is based on the records you provided for the years under examination am requesting that you review our proposed_adjustment and respond in one of the following ways ifyou feel there is additional information which may change the outcome of the examination you may provide the additional information note information is due no later than the response due_date ifyou do not agree with our conclusion you may choose to appeal our decision ifyou agree with my conclusions please sign and return form_5701 overall we request that you return form_5701 with your response ask that you send me the acknowledgement by thursday january communication please call me to discuss any potential issues and keep me informed of unavoidable delays i'll do likewise the audit will proceed faster if we address questions and concerns and provide information to each other in a timely manner you may also speak to my manager at any time my manager's name and phone number are also shown in the heading of this letter thank you for your cooperation in this matter sincerely mary a epps acting director eo examinations enclosures form_5701 form 886-a attachment exhibits i through
